          Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 1 of 27




                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

                 Plaintiff,

vs.                                                                               No. CR 20-1221 JB

HUMBERTO GARCIA-GARCIA,

                 Defendant.

                              MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Plaintiff United States’ Objection to the

Presentence Report, filed July 7, 2021 (Doc. 39)(“Objection”). The primary issue is whether the

Court should convert $4,000.00 in cash that arresting officers found in Defendant Humberto

Garcia-Garcia’s vehicle to 66.66 grams of methamphetamine, which would raise Garcia-Garcia’s

base   offense     level      from   16   to   30   under   United   States   Sentencing   Guidelines

(“U.S.S.G.”) § 2D1.1(a)(5), (c)(5), because Plaintiff United States of America states that it will

not present evidence necessary to satisfy its burden to convert the cash to drugs. The Court will

not convert the $4,000.00 in cash to 66.66 grams of methamphetamine, because the preponderance

of the evidence does not show that the cash is attributable to the sale of methamphetamine.

Accordingly, the Court sustains the United States’ Objection.

                                      FACTUAL BACKGROUND

       The Court takes its facts from the Presentence Investigation Report, filed June 4, 2021

(Doc. 43)(“PSR”). The Court makes its findings of fact by a preponderance of the evidence.

United States v. Williams, No. CR. 17-2556 JB, 2020 WL 4016108, at *6 (D.N.M. July 16,

2020)(Browning, J.)(citing United States v. Olsen, 519 F.3d 1096, 1105 (10th Cir. 2008)). Accord
            Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 2 of 27




United States v. Zapata, 546 F.3d 1179, 1192 (10th Cir. 2008). The Court may rely on hearsay if

the hearsay is reliable.    See United States v. Banda, 168 F. App’x 284, 289 (10th Cir.

2006)(“[T]there is no prohibition on considering hearsay testimony at sentencing, provided it bears

indicia of reliability.”). 1 The evidence and information upon which the Court relies must have

sufficient indicia of reliability. See U.S.S.G. § 6A1.3 (“In resolving any dispute concerning a

factor important to the sentencing determination, the court may consider relevant information

without regard to its admissibility under the rules of evidence applicable at trial, provided that the

information has sufficient indicia of reliability to support its probable accuracy.”).

       1.      Officers Detain and Later Arrest Garcia-Garcia.

       1.      On December 7, 2019, a Bosque Farms Police Department officer, while traveling

southbound on the four-lane New Mexico highway 47, in Valencia County, New Mexico, saw a

black Mercedes sedan in front of his patrol vehicle traveling in the left lane. See PSR ¶ 11, at 5.

       2.      As the officer followed behind the Mercedes, the officer watched the vehicle

swerve over the center marked lane divider three separate times. See PSR ¶ 11, at 5.

       3.      The officer then stopped the vehicle, approached the vehicle, and noticed that the



       1
        United States v. Banda is an unpublished opinion, but the Court can rely on an unpublished
opinion from the United States Court of Appeals for the Tenth Circuit to the extent its reasoned
analysis is persuasive in the case before it. See 10th Cir. R. 32.1(A) (“Unpublished decisions are
not precedential, but may be cited for their persuasive value.”). The Tenth Circuit has stated:

               In this circuit, unpublished orders are not binding precedent. . . . And we
       have generally determined that citation to unpublished opinions is not favored.
       However, if an unpublished opinion or order and judgment has persuasive value
       with respect to a material issue in a case and would assist the court in its disposition,
       we allow a citation to that decision.

United States v. Austin, 426 F.3d 1266, 1274 (10th Cir. 2005). The Court concludes that United
States v. Banda has persuasive value with respect to a material issue, and will assist the Court in
its disposition of this Memorandum Opinion and Order.



                                                 -2-
              Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 3 of 27




driver, Garcia-Garcia, had a twenty-ounce Modelo beer between his legs. See PSR ¶ 12, at 5.

        4.        Garcia-Garcia had bloodshot watery eyes and he admitted to consuming alcohol

earlier in the day. See PSR ¶ 12, at 5.

        5.        The officer then asked Garcia-Garcia to step out of the vehicle. See PSR ¶ 12, at

5.

        6.        As Garcia-Garcia opened the door, the officer saw a handgun protruding from

underneath the driver’s seat and a white clear baggie containing a white crystal substance in the

pocket of the driver’s side door partially concealed. See PSR ¶ 12, at 5.

        7.        The officer then detained Garcia-Garcia. See PSR ¶ 12, at 5.

        8.        Another officer arrived on scene. See PSR ¶ 13, at 5.

        9.        Garcia-Garcia stated that he was not feeling well, so the officers requested an

ambulance. See PSR ¶ 13, at 5.

        10.       Dispatch told the officers that Garcia-Garcia’s license had been revoked. See PSR

¶ 13, at 5.

        11.       As one of the officers was photographing the items the first officer had found in the

vehicle, Garcia-Garcia, who was handcuffed, started to run away. See PSR ¶ 13, at 5.

        12.       The officers chased Garcia-Garcia on foot. See PSR ¶ 13, at 5.

        13.       Garcia-Garcia then fell, and the officers detained him after a brief struggle. See

PSR ¶ 13, at 5.

        14.       After the officers asked Garcia-Garcia why he decided to run, Garcia-Garcia said:

“I have a wife and kid, I want to see them.” PSR ¶ 14, at 5.

        15.       Medical personnel arrived on scene and treated Garcia-Garcia for injuries sustained

during the fall. See PSR ¶ 14, at 5.




                                                  -3-
              Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 4 of 27




        16.      Garcia-Garcia was transported to a hospital, where nursing staff found a one dollar

bill inside his pants with a white powdery substance. See PSR ¶ 14, at 6.

        17.      After medical personnel discharged Garcia-Garcia, he was arrested. See PSR ¶ 14,

at 6.

        2.       The Inventory Search of Garcia-Garcia’s Vehicle.

        18.      Officers conducted an inventory of Garcia-Garcia’s vehicle, and found: (i) one

white bag of suspected methamphetamine in the driver’s door; (ii) one .40 caliber handgun, loaded,

underneath the driver’s seat; (iii) twelve rounds in an extended thirty-round magazine inserted in

the .40 caliber handgun under the driver’s seat; (iv) unknown pills; (v) $4,000.00 cash in the glove

compartment; (vi) a backpack near the center console containing one scale and 150 small plastic

baggies; (vii) about 1.9 grams of suspected marijuana in the backseat; (viii) three driver’s licenses;

(ix) two social security cards; and (x) two cellular phones. See PSR ¶¶ 15-16, at 6.

        19.      A Drug Enforcement Administration (“DEA”) lab report shows that the white

substance discovered in the inventory tested consisted of 12.2 grams of methamphetamine (actual).

See PSR ¶ 16, at 6.

        20.      Officers performed a field test on the marijuana revealing a weight of 1.9 ounces.

See PSR ¶ 16, at 6.

        21.      According to the New Mexico Investigative Support Center and the Southwest

Border High-Intensity Drug Trafficking Areas, which track the local market value for drugs, one

gram of methamphetamine (actual) in the Albuquerque, New Mexico is worth $60.00. See PSR

¶ 16, at 6.

        22.      On February 20, 2020, a Bureau of Alcohol, Tobacco, Firearms and Explosives

(“ATF”) agent examined the firearm that the officers found in Garcia-Garcia’s vehicle and




                                                -4-
            Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 5 of 27




identified it as a .40 caliber Taurus PT-140 handgun, serial number SVB 52180. PSR ¶ 17, at 6.

       23.       On January 21, 2020, the ATF conducted an eTrace, 2 which showed that the firearm

was not manufactured in New Mexico, was registered to an individual who was not Garcia-Garcia,

and was sold in Artesia, New Mexico. See PSR ¶ 17, at 6.

       24.       Neither ATF nor Artesia Police Department records indicate whether the firearm

was stolen. See PSR ¶ 17, at 6.

       3.        Garcia-Garcia’s Statements.

       25.       On February 24, 2020, Garcia-Garcia provided a statement to Department of

Homeland Security Investigations (“HSI”) officers. PSR ¶ 18, at 6.

       26.       Before his arrest, Garcia-Garcia had sold a truck to Jesse Hernandez, who was later

arrested in Hobbs Act robbery, New Mexico and the vehicle was impounded. See PSR ¶ 18, at 6.

       27.       Garcia-Garcia and his brother drove to Hobbs to pick up the truck from impound,

and, upon picking up the truck, Garcia-Garcia’s brother found a black bag in the truck that

contained drugs. See PSR ¶ 18, at 6.

       28.       Garcia-Garcia’s brother told him to place the drugs in his car and hold them for

Hernandez. See PSR ¶ 18, at 6.

       29.       While cleaning the truck, Garcia-Garcia found a gun and placed the gun in his




       2
           The ATF website states:

               eTrace (Electronic Tracing System) is an internet-based system that allows
       participating law enforcement agencies to submit firearm traces to the ATF
       National Tracing Center (NTC). Authorized users can receive firearm trace results
       via this same internet web site, search a database of all firearm traces submitted by
       their individual agency, and perform analytical functions.

eTrace 4.0, Bureau of Alcohol, Tobacco, Firearms and                    Explosives, available at
https://etrace.atf.gov/etrace/logon.do (last visited August 4, 2021).


                                                -5-
             Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 6 of 27




vehicle to hold for Hernandez. See PSR ¶ 18, at 6.

        30.     Garcia-Garcia described the methamphetamine to be eight grams, and admitted that

he knew it was illegal to possess both drugs and a weapon. See PSR ¶ 18, at 6.

        4.      Garcia-Garcia’s Employment History. 3

        31.     At the time Garcia-Garcia was arrested on December 7, 2019, he had been

employed full-time as a construction worker earning $15.00 an hour since June 1, 2019. See PSR

¶ 59, at 13.

        32.     From January 1, 2019, until May 31, 2019, Garcia-Garcia worked full time as a

farmer for Engineered Foundation System. See PSR ¶ 60, at 13.

        33.     From January 1, 2015, until January 1, 2019, Garcia-Garcia worked full time as a

construction worker. See PSR ¶ 61, at 13-14.

        34.     From January 1, 2014, until December 31, 2014, Garcia-Garcia worked full time

“making marble before leaving to another position, on average of 30-40 hours a week, earning on

average $11.25 hourly.” PSR ¶ 62, at 14.

                              PROCEDURAL BACKGROUND

        A grand jury indicted Garcia-Garcia in May, 2020. See Indictment, filed May 12, 2020

(Doc. 8). In September, 2020, Garcia-Garcia pleaded guilty to: (i) violating of “21 U.S.C.

§§ 841(a)(l) and (b)(l)(C), that being Possession with Intent to Distribute a Mixture and Substance

Containing Methamphetamine”; and (ii) violating “18 U.S.C.§ 924(c)(l)(A)(i) that being Using

and Carrying a Firearm During and in Relation to a Drug Trafficking Crime, and Possessing a



        3
         The USPO, in the PSR, states that Garcia-Garcia worked thirty to forty hours a week at
each place of employment since 2014. PSR ¶ 63, at 14. The USPO also reports, however, that
“[h]e often worked construction with many periods of unemployment.” PSR ¶ 63, at 14. The PSR
does not indicate when those period of employment occurred, so the Court reports Garcia-Garcia’s
employment as the PSR lists.


                                               -6-
              Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 7 of 27




Firearm in Furtherance of Such Crime.” Plea Agreement at 2, filed September 3, 2020 (Doc.

25)(“Plea”). In return for his plea, the parties agree, pursuant to rule 11(c)(1)(C) of the Federal

Rule of Criminal Procedure, to a sentence of 72 months imprisonment. See Plea at ¶ 14, at 7.

        1.       The PSR.

        The United States Probation Office (“USPO”) calculates that Garcia-Garcia’s base offense

level is 30 under U.S.S.G. § 2D1.1(a)(5). PSR ¶ 25, at 8. The USPO calculates a base offense

level of 30 according to § 2D1.1(c)(5)’s table, by converting the $4000.00 cash seized to 66.66

grams of methamphetamine and adding that amount to the 12.2 grams of methamphetamine the

Bosque Farm officers had seized, for a total of 88.86 grams of methamphetamine. See PSR ¶¶ 25,

85 at 8, 17. The USPO subtracted 3 levels for Garcia-Garcia’s acceptance of responsibility. See

PSR ¶¶ 32-33, at 8. The USPO calculates that Garcia-Garcia’s total offense level is 27. See PSR

¶ 34, at 8.

        2.       The Objection.

        Garcia-Garcia filed a Sentencing Memorandum on December 31, 2020 (Doc. 3), stating:

                The Office of the United States Attorney has correctly assessed the evidence
        and legal issues in this case, the nature and circumstances of the offense, and the
        history and characteristics of the Defendant together with the purposes of
        sentencing set forth in 18 U.S.C. 3553(a)(2) and has determined that the interests
        of the United States would be vindicated by imposition of the agreed upon sentence
        of seventy-two (72) months imprisonment.

Sentencing Memorandum at 1. On January 7, 2021, the United States objects to the USPO’s

calculation. See Objection at 1. The United States argues that it cannot satisfy its burden at

sentencing to show that, by preponderance of the evidence, the cash the officers found in Garcia-

Garcia’s vehicle is attributable to drug sales. See Objection at 2. The United States argues:

        The United States is not in possession of evidence sufficient to support a finding
        that the cash located on Defendant at the time of his arrest is attributable to drug
        sales of methamphetamine. The United States is unable to prove that the cash
        located in the vehicle was obtained via illicit means, much less that it was obtained


                                                -7-
            Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 8 of 27




       from the trafficking of methamphetamine. The United States affirms that it will
       not proffer nor present evidence necessary to satisfy the preponderance of the
       evidence burden necessary to convert the currency to additional methamphetamine
       for purposes of sentencing.

Objection at 3. The United States contends, therefore, that the Court should use the 12.2 grams of

methamphetamine, and not 88.8 grams of methamphetamine “to calculate the base offense level

for Count 1 of the Indictment.” Objection at 3. The United States contends that, using 12.2 grams

of methamphetamine, Garcia-Garcia’s base offense level is 16, and, after applying the 3-level

reduction for acceptance of responsibility, Garcia-Garcia’s offense level is 13, with a Guideline

range of 12 to 18 months for Count 1. See Objection at 4. The United States explains that Garcia-

Garcia “also faces 60-month statutorily mandated consecutive sentence for his conviction under

18 U.S.C. 924(c). As such, the United States believes the appropriate guideline range for this

offense is 72-78 months.” Objection at 4.

       3.      The Second PSR Addendums.

       In the Addendum to the Presentence Report, filed March 26, 2021 (Doc. 34)(“PSR Add.

I”), the USPO states that it will not change the guideline range, despite the United States’

Objection, because “Discovery page 3 indicates the $4,000 in United States currency was in close

proximity to the 12.2 grams of methamphetamine (actual) found in the vehicle. Based on the

evidence collected from the vehicle and the defendant’s person, case agents believe the money

seized was likely obtained through drug sales.” PSR Add. I at 1. Then in the Second Addendum

to the Presentence Report, filed August 3, 2021 (Doc. 42)(“PSR Add. II”), the USPO states the

$4,000.00 was “in close proximity to the 12.2 grams of methamphetamine (actual) found in the

vehicle,” and, because the “case agents believe the money seized was likely obtained through drug

sales,” the USPO will not change its calculation. See PSR Add. II at 1. The USPO states that it

believes the “monies were likely obtained from the proceeds of methamphetamine (actual) sales,”



                                              -8-
          Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 9 of 27




because the officers found “the backpack containing a scale and 150 small plastic baggies located

near the center console, the amount of methamphetamine (actual) located in the driver’s door, the

two cellular phones, and the $4,000.00 in U.S. currency located in the glove compartment.” PSR

Add. II at 2. The USPO calculates that the “sentencing range is 157 months to 181 months” for

the two counts, but that “in consideration of 18 U.S.C[.] § 3553(a)(1)-(7), a sentence of 72 months

imprisonment pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure plea

agreement may be warranted in this case.” See PSR Add. II at 2.

                    RELEVANT LAW REGARDING THE GUIDELINES

       Section 2K2.1(b)(6)(B) provides for a 4-level enhancement “[i]f the defendant . . . used or

possessed any firearm or ammunition in connection with another felony offense; or possessed or

transferred any firearm or ammunition with knowledge, intent, or reason to believe that it would

be used or possessed in connection with another felony offense.” U.S.S.G. § 2K2.1(b)(6)(B).

“[A]nother felony offense” “means any federal, state, or local offense, other than the explosive or

firearms possession or trafficking offense, punishable by imprisonment for a term exceeding one

year, regardless of whether a criminal charge was brought, or a conviction obtained.” U.S.S.G. §

2K2.1 cmt. 14(C). See United States v. Gross, No. CR 16-0454 JB, 2016 WL 9021829, at *15

(D.N.M. Dec. 16, 2016)(Browning, J.)(“An enhancement under § 2K2.1(b)(6) may be applied

even though the felony in connection with which the firearm is possessed was not an offense for

which the defendant was convicted.” (citing United States v. Gambino-Zavala, 539 F.3d 1221,

1230 n.3 (10th Cir. 2008))). Application note 14(A) to U.S.S.G. § 2K2.1 specifies that the use or

possession is “in connection with” another felony offense “if the firearm or ammunition facilitated,

or had the potential of facilitating, another felony offense.” U.S.S.G. § 2K2.1 cmt. 14(A). The

United States Court of Appeals for the Tenth Circuit has explained: “The plain and commonly

understood meaning of ‘facilitate’ is to make easier.” United States v. Marrufo, 661 F.3d 1204,


                                               -9-
         Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 10 of 27




1207 (10th Cir. 2011). See United States v. Serna, 405 F. Supp. 3d 1107, 1110 (D.N.M.

2019)(Browning, J.).

       An enhancement under U.S.S.G. § 2K2.1(b)(6) may be applied even though the felony in

connection with which the firearm is possessed was not an offense for which the defendant was

convicted. See United States v. Gambino-Zavala, 539 F.3d at 1230 n. 3. In United States v.

Magallanez, 408 F.3d 672 (10th Cir. 2005), the Tenth Circuit held that, even after United States v.

Booker, 543 U.S. 220 (2005), as long as the guidelines are considered advisory, facts relevant to

sentencing still need be proved only by a preponderance of the evidence. See United States v.

Magallanez, 408 F.3d at 684-85. See also United States v. Dalton, 409 F.3d 1247, 1252 (10th Cir.

2005)(“[United States v.]Booker therefore does not render judicial factfinding by a preponderance

of the evidence per se unconstitutional.”).

       The 4-level enhancement has four distinct elements, and “[t]he United States must prove

that the defendant: (i) used or possessed; (ii) any firearm or ammunition; (iii) in connection with;

(iv) another felony offense.” United States v. Kepler, No. CR. 11-1946 JB, 2012 WL 592422, at

*5 (D.N.M. Feb. 14, 2012)(Browning, J.)(citing U.S.S.G. § 2K2.1(b)(6)). In United States v.

Kepler, the United States and the defendant stipulated that § 2K2.1(b)(6)’s 4-level enhancement

did not apply, and the Court accepted the stipulation, because there was a lack of evidence

regarding whether the defendant or some other occupant in the house owned the locked box that

contained methamphetamine and a handgun. See United States v. Kepler, 2012 WL 592422, at

*6. The Court explained:

               Given that the Court has no ability to gather or present evidence to support
       a sentencing enhancement, the Court is dependent in many ways on the United
       States to assess the strength of its arguments and evaluate whether it can prove that
       a particular enhancement applies. While it is possible that the methamphetamine is
       attributable to Kepler, the evidence before the Court does not support a factual
       finding to that effect by a preponderance of the evidence. Without proof that Kepler



                                               - 10 -
           Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 11 of 27




          committed another felony offense, the United States cannot establish that an
          enhancement under U.S.S.G. § 2K2.1(b)(6) applies.

United States v. Kepler, 2012 WL 592422, at *6. See United States v Pacheco, No. CR 13-2643

JB, 2014 WL 3421063, at *7 (D.N.M. July 8, 2014)(Browning, J.).

 LAW REGARDING THE BURDEN OF PROOF REQUIRED FOR ENHANCEMENTS
                     UNDER THE GUIDELINES

          In Apprendi v. New Jersey, 530 U.S. 466 (2000), the Supreme Court of the United States

reaffirmed the principle that it is permissible for sentencing judges “to exercise discretion -- taking

into consideration various factors relating both to offense and offender -- in imposing judgment

within the range prescribed by statute.” 530 U.S. at 481. The Supreme Court cautioned, however,

that the Constitution of the United States of America limits this discretion and its Sixth

Amendment requires that, “[o]ther than the fact of a prior conviction, any fact that increases the

penalty for a crime beyond the prescribed statutory maximum must be submitted to a jury, and

proved beyond a reasonable doubt.” Apprendi v. New Jersey, 530 U.S. at 490. In Blakely v.

Washington, 542 U.S. 296 (2004), the Supreme Court elaborated on its holding in Apprendi v.

New Jersey, stating that the “‘statutory maximum’ for Apprendi[v. New Jersey] purposes is the

maximum sentence a judge may impose solely on the basis of the facts reflected in the jury verdict

or admitted by the defendant.” Blakely v. Washington, 542 U.S. at 303 (emphasis and citations

omitted). Apprendi v. New Jersey does not, however, “apply to the present advisory-Guidelines

regime,” because the sentencing guidelines are no longer mandatory. United States v. Ray, 704

F.3d 1307, 1314 (10th Cir. 2013)(citing United States v. Booker, 543 U.S. 220, 259 (2005)). More

recently, the Supreme Court held that Apprendi v. New Jersey’s requirements apply to facts that

increase a defendant’s mandatory minimum sentence. See Alleyne v. United States, 570 U.S. 99

(2013).




                                                - 11 -
          Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 12 of 27




       In United States v. Magallanez, 408 F.3d at 672, the Tenth Circuit held that Blakely v.

Washington and United States v. Booker do not change the district court’s enhancement findings

analysis. See United States v. Magallanez, 408 F.3d at 684-85. United States v. Magallanez

involved plain-error review of a drug sentence in which a jury found the defendant guilty of

conspiracy to possess with intent to distribute, and to distribute, methamphetamine. See 408 F.3d

at 676. As part of its verdict, the jury, through a special interrogatory, attributed to the defendant

50-500 grams of methamphetamine; at sentencing, however, the judge -- based on testimony of

the various amounts that government witnesses indicated they had sold to the

defendant -- attributed 1200 grams of methamphetamine to the defendant and used that amount to

increase his sentence under the Guidelines. See 408 F.3d at 682. The district court’s findings

increased the defendant’s Guidelines sentencing range from 63 to 78 months up to 121 to 151

months. See 408 F.3d at 682-83. On appeal, the Tenth Circuit stated that, both before and after

Congress’ passage of the Sentencing Reform Act of 1984, 18 U.S.C. §§ 3551-86, “sentencing

courts maintained the power to consider the broad context of a defendant’s conduct, even when a

court’s view of the conduct conflicted with the jury’s verdict.” United States v. Magallanez, 408

F.3d at 684. Although United States v. Booker made the Guidelines ranges “effectively advisory,”

the Tenth Circuit reaffirmed that “district courts are still required to consider Guideline ranges,

which are determined through application of the preponderance standard, just as they were before.”

United States v. Magallanez, 408 F.3d at 685 (citation omitted).

       The Tenth Circuit, while “recognizing ‘strong arguments that relevant conduct causing a

dramatic increase in sentence ought to be subject to a higher standard of proof,’” has “long held

that sentencing facts in the ‘ordinary case’ need only be proven by a preponderance.” United

States v. Olsen, 519 F.3d 1096, 1105 (10th Cir. 2008)(quoting United States v. Washington, 11




                                                - 12 -
           Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 13 of 27




F.3d 1510, 1516 (10th Cir. 1993)). “[T]he application of an enhancement . . . does not implicate

the Supreme Court’s holding in Apprendi v. New Jersey.” United States v. Reyes-Vencomo, 2012

WL 2574810, at *3 (D.N.M. 2012)(Browning, J.). The Tenth Circuit applies Apprendi v. New

Jersey’s requirement that a fact be submitted to a jury only where the fact would increase a

defendant’s sentence “above the statutory maximum permitted by the statute of conviction.”

United States v. Price, 400 F.3d 844, 847 (10th Cir. 2005). Accord United States v. Ray, 704 F.3d

at 1314. A defendant may assert an error under Apprendi v. New Jersey only where the fact at

issue increased his sentence beyond the statutory maximum. See United States v. O’Flanagan,

339 F.3d 1229, 1232 (10th Cir. 2003)(holding that a defendant could not assert an error under

Apprendi v. New Jersey, because “his sentence does not exceed the statutory maximum”); United

States v. Hendrickson, 592 F. App’x. 699, 705 (10th Cir. 2014)(unpublished)(holding that, after

Alleyne v. United States, “[i]t is well-established that sentencing factors need not be charged in an

indictment and need only be proved to the sentencing judge by a preponderance of the evidence”). 4

The Court has noted:

               [A]lthough the decision of the Supreme Court of the United States in
       Alleyne v. United States, 133 S. Ct. 2151 (2013), expands the rule from Apprendi
       v. New Jersey, 530 U.S. 466 (2000)(holding that facts that increase the maximum
       sentence a defendant faces must be proven to a jury beyond a reasonable doubt), to
       cover facts that increase the mandatory minimum sentence, as well as the maximum
       sentence, it does not prohibit district judges from continuing to find advisory
       sentencing factors by a preponderance of the evidence.

United States v. Cervantes-Chavez, 2014 WL 6065657, at *14 (D.N.M. 2014)(Browning, J.)(citing




       4
         United States v. Brown is an unpublished opinion, but the Court can rely on an
unpublished Tenth Circuit opinion to the extent its reasoned analysis is persuasive in the case
before it. See 10th Cir. R. 32.1(A). The Court concludes that United States v. Schmidt, United
States v. Banda, and United States v. Hendrickson have persuasive value with respect to a material
issue and will assist the Court in its disposition of this Memorandum Opinion and Order.



                                               - 13 -
          Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 14 of 27




United States v. Sangiovanni, 2014 WL 4347131, at *22-26 (D.N.M. 2014)(Browning, J.)).

        In United States v. Ulibarri, 115 F. Supp. 3d 1308 (D.N.M. 2015)(Browning, J.), the Court

considered the United States’ assertion that the defendant deserved 8 additional offense levels for

threatening to cause physical injury to a person to obstruct justice. See 115 F. Supp. 3d 1336-37

(citing U.S.S.G. § 2J1.2(b)(1)(B)). The Court stated that, for the offense levels to apply:

                The United States must prove two elements by a preponderance of the
        evidence. First, [the defendant’s] offense must involve “threatening to cause
        physical injury to a person.” U.S.S.G. § 2J1.2(b)(1)(B). This element requires that
        the defendant] “communicate[d an] intent to inflict [physical injury] on another[.]”
        Black’s Law Dictionary 1618. . . . Second, the defendant] must have made that
        threat “in order to obstruct the administration of justice.”               U.S.S.G.
        § 2J1.2(b)(1)(B).

United States v. Ulibarri, 115 F. Supp. 3d at 1336 (first two alterations in United States v. Ulibarriu;

third alteration added). The Court determined that, although the United States showed that the

defendant “communicated an intent to inflict physical injury” on someone, the United States failed

to prove, by a preponderance of the evidence, that the defendant “did so to obstruct the

administration of justice.” 115 F. Supp. 3d at 1336. The Court concluded that, because the United

States did not meet its burden on this second element, it would not impose the additional 8 offense

levels under U.S.S.G. § 2J1.2(b)(1)(B). See United States v. Ulibarri, 115 F. Supp. 3d at 1336.

             LAW REGARDING RELEVANT CONDUCT FOR SENTENCING

        In calculating an appropriate sentence, the Guidelines consider a defendant’s “offense of

conviction and all relevant conduct under § 1B1.3 (Relevant Conduct) unless a different meaning

is specified or is otherwise clear from the context.” U.S.S.G. § 1B1.1, n.1(H). In United States v.

Booker, the Supreme Court notes:

                Congress’ basic statutory goal -- a system that diminishes sentencing
        disparity -- depends for its success upon judicial efforts to determine, and to base
        punishment upon, the real conduct that underlies the crime of conviction. That
        determination is particularly important in the federal system where crimes defined



                                                 - 14 -
         Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 15 of 27




       as, for example, “obstruct[ing], delay[ing], or affect[ing] commerce or the
       movement of any article or commodity in commerce, by . . . extortion,” . . . can
       encompass a vast range of very different kinds of underlying conduct.

543 U.S. at 250-51 (emphasis in original)(quoting 18 U.S.C. § 1951(a)). The Supreme Court’s

reasoning in United States v. Booker suggests that the consideration of real conduct is necessary

to effectuate Congress’ purpose in enacting the Guidelines.

       Section 1B1.3(a) provides that the base offense level under the Guidelines “shall be

determined” based on the following:

              (1)
                      (A) all acts and omissions committed, aided, abetted,
              counseled, commanded, induced, procured, or willfully caused by
              the defendant; and

                      (B) in the case of a jointly undertaken criminal activity (a
              criminal plan, scheme, endeavor, or enterprise undertaken by the
              defendant in concert with others, whether or not charged as a
              conspiracy), all reasonably foreseeable acts and omissions of others
              in furtherance of the jointly undertaken criminal activity, that
              occurred during the commission of the offense of conviction, in
              preparation for that offense, or in the course of attempting to avoid
              detection or responsibility for that offense;

               (2) solely with respect to offenses of a character for which § 3D1.2(d)
       would require grouping of multiple counts, all acts and omissions described in
       subdivisions (1)(A) and (1)(B) above that were part of the same course of conduct
       or common scheme or plan as the offense of conviction;

              (3) all harm that resulted from the acts and omissions specified in
       subsections (a)(1) and (a)(2) above, and all harm that was the object of such acts
       and omissions; and

              (4) any other information specified in the applicable guideline.

U.S.S.G. § 1B1.3(a)(1)-(4). The court may consider, as relevant conduct, actions that have not

resulted in a conviction. Pursuant to U.S.S.G. § 6A1.3’s commentary, evidentiary standards lower

than beyond a reasonable doubt are permitted to show relevant conduct. The court may rely upon

reliable hearsay, so long as the evidence meets the preponderance-of-the-evidence standard. See



                                             - 15 -
          Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 16 of 27




United States v. Vigil, 476 F. Supp. 2d 1231, 1245 (D.N.M. 2007)(Browning J.), aff’d, 523 F.3d

1258 (10th Cir. 2008). Accord United States v. Schmidt, 353 F. App’x. 132, 135 (10th Cir.

2009)(unpublished)(“The district court’s determination of ‘relevant conduct’ is a factual finding

subject to a preponderance of the evidence standard, and clear error review.”). The evidence and

information upon which the court relies, however, must have sufficient indicia of reliability. See

U.S.S.G. § 6A1.3 (“In resolving any dispute concerning a factor important to the sentencing

determination, the court may consider relevant information without regard to its admissibility

under the rules of evidence applicable at trial, provided that the information has sufficient indicia

of reliability to support its probable accuracy.”).

       Supreme Court precedent on relevant conduct consists primarily of two cases: Witte v.

United States, 515 U.S. 389 (1995), and United States v. Watts, 519 U.S. 148 (1997). In Witte v.

United States, the Supreme Court upheld the use of uncharged conduct at sentencing against a

double-jeopardy challenge. See 515 U.S. at 404-06. The defendant in Witte v. United States had

been involved in an unsuccessful attempt to import marijuana and cocaine into the United States

in 1990, and in an attempt to import marijuana in 1991. See 515 U.S. at 392-93. In March 1991,

a federal grand jury indicted the defendant for attempting to possess marijuana with intent to

distribute in association with the defendant’s latter attempt to import narcotics. See 515 U.S. at

392-93. At sentencing, the district court concluded that, because the 1990 attempt was part of the

continuing conspiracy, it was relevant conduct under U.S.S.G. § 1B1.3, and thus calculated the

defendant’s base offense level based on the aggregate amount of drugs involved in both the 1990

and 1991 episodes. See 515 U.S. at 394.

       In September, 1992, a second federal grand jury indicted the defendant for conspiring and

attempting to import cocaine in association with his activities in 1990. See 515 U.S. at 392-93.




                                                - 16 -
         Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 17 of 27




The defendant moved to dismiss the indictment, contending that he had already been punished for

the cocaine offenses, because the court had considered those offenses relevant conduct at the

sentencing for the 1991 marijuana offense. See 515 U.S. at 395. The district court agreed and

dismissed the indictment, holding that punishment for the cocaine offenses would violate the

prohibition against multiple punishments in the Double Jeopardy Clause of the Fifth Amendment

to the Constitution. See 515 U.S. at 395. The United States Court of Appeals for the Fifth Circuit

reversed and held that “the use of relevant conduct to increase the punishment of a charged offense

does not punish the offender for the relevant conduct.” United States v. Witte, 25 F.3d 250, 258

(5th Cir. 1994). In reaching this holding, the Fifth Circuit acknowledged that its conclusion was

contrary to other United States Courts of Appeals’ opinions, including a Tenth Circuit opinion,

that had previously considered this question. See 25 F.3d at 255 n.19 (citing United States v.

Koonce, 945 F.2d 1145 (10th Cir. 1991)).

       The Supreme Court granted certiorari to resolve the conflict between the Courts of Appeals

and affirmed the Fifth Circuit decision. See 515 U.S. at 395. In holding that a district court’s

consideration of the defendant’s relevant conduct did not punish the defendant for that conduct,

the Supreme Court concluded that “consideration of information about the defendant’s character

and conduct at sentencing does not result in ‘punishment’ for any offense other than the one of

which the defendant was convicted.” 515 U.S. at 401. The Supreme Court reasoned that

sentencing courts had always considered relevant conduct and “the fact that the sentencing process

has become more transparent under the Guidelines . . . does not mean that the defendant is now

being punished for uncharged relevant conduct as though it were a distinct criminal offense.” 515

U.S. at 402. Sentencing enhancements do not punish a defendant for uncharged offenses; rather,

they reflect Congress’ policy judgment “that a particular offense should receive a more serious




                                              - 17 -
         Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 18 of 27




sentence within the authorized range if it was either accompanied by or preceded by additional

criminal activity.” 515 U.S. at 403.

       In United States v. Watts, the Supreme Court, in a per curiam opinion, relied upon Witte

v. United States and upheld, against a double-jeopardy challenge, a sentencing judge’s use of

conduct for which the defendant had been acquitted. See United States v. Watts, 519 U.S. at 149.

The Supreme Court noted that its conclusion was in accord with every United States Court of

Appeals -- other than the United States Court of Appeals for the Ninth Circuit -- and that each had

previously held that a sentencing court may consider conduct for which the defendant had been

acquitted, if the government establishes that conduct by a preponderance of the evidence. See 519

U.S. at 149 (citing, e.g., United States v. Coleman, 947 F.2d 1424, 1428-29 (10th Cir. 1991)). The

Supreme Court began its analysis with 18 U.S.C. § 3661: “No limitation shall be placed on the

information concerning the background, character, and conduct of a person convicted of an offense

which a court of the United States may receive and consider for the purpose of imposing an

appropriate sentence.” United States v. Watts, 519 U.S. at 151 (quoting 18 U.S.C. § 3661).

According to the Supreme Court, 18 U.S.C. § 3661 embodies the codification of “the longstanding

principle that sentencing courts have broad discretion to consider various kinds of information”

and that “the Guidelines did not alter this aspect of the sentencing court’s discretion.” United

States v. Watts, 519 U.S. at 151-52.

       Tenth Circuit caselaw adheres closely to the Supreme Court’s results in Witte v. United

States and United States v. Watts. See United States v. Andrews, 447 F.3d 806, 810 (10th Cir.

2006)(applying Witte v. United States’ holding to affirm that a career-offender enhancement does

not violate the Fifth Amendment’s Double Jeopardy Clause). In United States v. Banda, 168 F.

App’x. 284 (10th Cir. 2006)(unpublished), the Tenth Circuit rejected a defendant’s argument that




                                              - 18 -
         Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 19 of 27




it was “structural error” for a district court to find sentencing factors “by a preponderance of the

evidence rather than the jury applying a beyond-a-reasonable-doubt standard.” 168 F. App’x at

290. The Tenth Circuit explained that “‘[i]t is now universally accepted that judge-found facts by

themselves do not violate the Sixth Amendment. Instead, the constitutional error was the court’s

reliance on judge-found facts to enhance the defendant’s sentence mandatorily.’” 168 F. App’x at

290 (quoting United States v. Lauder, 409 F.3d 1254, 1269 (10th Cir. 2005)).

       In United States v. Coleman, the defendant appealed the district court’s sentence

enhancement for firearms possession after he was convicted of conspiracy to possess and

possession of a controlled substance with intent to distribute but was acquitted of using or carrying

a firearm during and in relation to a drug trafficking crime. See 947 F.2d at 1428. The Tenth

Circuit acknowledged that courts had taken various positions on whether a sentence may be

enhanced for firearms possession despite a defendant’s acquittal on firearms charges. See 947

F.2d at 1428-29 (citing United States v. Duncan, 918 F.2d 647, 652 (6th Cir. 1990)(“[A]n acquittal

on a firearms carrying charge leaves ample room for a district court to find by the preponderance

of the evidence that the weapon was possessed during the drug offense.”); United States v.

Rodriguez, 741 F. Supp. 12, 13-14 (D.D.C. 1990)(refusing to apply 2-level enhancement for

firearms possession, because “[t]o add at least 27 months to the sentence for a charge of which the

defendant was found not guilty violates the constitutional principle of due process and the ban

against double jeopardy”)).

       Without discussion related to the standard of proof a sentencing court should use to make

factual findings, the Tenth Circuit held that the district court did not err in enhancing the

defendant’s sentence for possession of a firearm. See United States v. Coleman, 947 F.2d at 1429.

The Tenth Circuit based its conclusion on evidence that: (i) individuals at the arrest scene handled




                                               - 19 -
         Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 20 of 27




the weapons at will; (ii) the weapons were handled at will by individuals who lived at the house;

and (iii) the weapons were kept for the protection of conspiracy participants and the narcotics

involved. See 947 F.2d at 1429. The Tenth Circuit explained that, in reviewing relevant federal

case law, it found “persuasive the decisions that have allowed a sentencing court to consider trial

evidence that was applicable to a charge upon which the defendant was acquitted.” 947 F.2d at

1429.

        In United States v. Washington, 11 F.3d at 1510, the defendant argued that the United

States needs to prove drug quantities used as relevant conduct to establish a defendant’s offense

level by clear-and-convincing evidence, rather than by a preponderance of the evidence. See 11

F.3d at 1512. The defendant objected to his sentencing, because the drug quantity that the district

court considered as relevant conduct, and which the court found by a preponderance of the

evidence, increased his Guidelines sentencing range from 210-262 months to life in prison. See

11 F.3d at 1515. The defendant argued “that because the additional drug quantities effectively

resulted in a life sentence a higher standard of proof should be required.” 11 F.3d at 1515.

Although the Tenth Circuit in United States v. Washington “recognize[d] the strong arguments

that relevant conduct causing a dramatic increase in sentence ought to be subject to a higher

standard of proof,” it held that “the Due Process Clause does not require sentencing facts in the

ordinary case to be proved by more than a preponderance standard.” 11 F.3d at 1516 (citing

McMillan v. Pennsylvania, 477 U.S. 79, 84 (1986)). See United States v. Sangiovanni, 2014 WL

4347131, at *22-26 (concluding that a sentencing court can cross reference from the Guidelines

that correspond to the defendant’s crime of conviction to the Guidelines for another, more harshly

punished crime, if it can be established by a preponderance of the evidence that the defendant

committed the more serious crime); United States v. Cervantes-Chavez, 2014 WL 6065657, at




                                              - 20 -
         Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 21 of 27




*14-15 (D.N.M. 2014)(Browning, J.)(cross-referencing from the guideline for being an illegal

alien in possession of a firearm to the drug-possession guideline after finding by a preponderance

of the evidence that the defendant committed a drug-possession crime).

       The Court previously has held that it may consider a defendant’s refusal to answer

questions for the PSR, while not drawing an adverse inference from the refusal. See United States

v. Goree, 2012 WL 592869, at *11 (D.N.M. 2012)(Browning, J.). The Court has also held that,

although it can consider a defendant’s silence about information regarding herself or others

engaging in criminal conduct, it will not rely on that silence to increase the defendant’s sentence.

See United States v. Chapman, 2012 WL 257814, at *13 n.5 (D.N.M. 2012)(Browning, J.).

Finally, the Court has held that a defendant’s “aggression towards other individuals, and the

murder he may have attempted to orchestrate while incarcerated” is relevant information which

the Court can consider in fashioning a proper sentence. United States v. Romero, 2012 WL

6632493, at *23 (D.N.M. 2012)(Browning, J.). See United States v. Tapia, No. CR 12-3012 JB,

2017 WL 6417610, at *10–15 (D.N.M. Dec. 14, 2017).

                                           ANALYSIS

       The Court sustains the Objection, because the United States has not met its burden to prove,

by the preponderance of the evidence, that the $4,000.00 cash the officers seized is attributable to

the sale of methamphetamine. “The government has the burden of proving by a preponderance of

the evidence any findings necessary to support a sentence enhancement.” United States v.

Gambino-Zavala, 539 F.3d 1221, 1228 (10th Cir. 2008). At sentencing, under the Guidelines, a

district court can convert drug money to its-drug weight equivalent:

              Types and quantities of drugs not specified in the count of conviction may
       be considered in determining the offense level. See § 1B1.3(a)(2) (Relevant
       Conduct). Where there is no drug seizure or the amount seized does not reflect the
       scale of the offense, the court shall approximate the quantity of the controlled



                                               - 21 -
         Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 22 of 27




       substance. In making this determination, the court may consider, for example, the
       price generally obtained for the controlled substance, financial or other records,
       similar transactions in controlled substances by the defendant, and the size or
       capability of any laboratory involved.

U.S.S.G. 2D1.1, cmt. 5. The table in U.S.S.G. § 2D1.1(c) explains how to convert cash into drugs.

See U.S.S.G. 2D1.1(c). The Tenth Circuit has clarified that district judges may convert drug

proceeds to drug weight under this provision

       “in a case where cash is seized and where either no drug is seized or the amount
       seized does not reflect the scale of the offense . . . provided the court finds by a
       preponderance that the cash is attributable to drug sales which were part of the same
       course of conduct or common scheme or plan as the conviction count.”

United States v. Jarvi, 537 F.3d 1256, 1263 (10th Cir. 2008)(quoting United States v. Rios, 22

F.3d 1024, 1028 (10th Cir. 1994)). See United States v. Hinson, 585 F.3d 1328 (10th Cir. 2009).

       In United States v. Rios, for instance, where “[o]fficers seized a total of $46,520.00 in U.S.

currency, including $14,920.00 which was discovered in a brown paper bag,” and $31,600.00

found in an envelope could be converted to a drug quantity, the Tenth Circuit “conclude[s that]

the sentencing court had enough evidence before it to find by a preponderance that the $14,920.00

in the brown paper bag resulted from conduct relevant to Defendant's conviction count” and could

be converted into drug quantities. 22 F.3d at 1028. The Tenth Circuit explains that the $14,920.00

in cash “was the result of Defendant’s drug activities because, according to [the Defendant’s

girlfriend], Defendant had called her and asked her to come pick up the bag from him at the house

out of which Defendant conducted his drug sales.” 22 F.3d at 1028. The Tenth Circuit also

concluded that the $31,600.00 could be attributed to drug sales, because the “Defendant had no

other apparent source for that kind of income and [because the] Defendant had access to a drug

trade extensive enough to earn large sums of money, which is apparent from the $14,920.00 that

[his girlfriend] picked up from the drug house.” United States v. Rios, 22 F.3d at 1029.

       In contrast, United States Court of Appeals for the Sixth Circuit held that the district court


                                               - 22 -
         Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 23 of 27




erred in attributing cash to drug sales, because “the Government failed to show by a preponderance

of the evidence that the money was connected to the purchase or sale of cocaine base other than

the cocaine base found in Defendant's car.” United States v. Sandridge, 385 F.3d 1032, 1037 (6th

Cir. 2004). The Sixth Circuit explains:

              [T]he $919 in cash cannot be used as a proxy for an additional quantity of
       cocaine base above and beyond the quantity found in Defendant's car unless a
       preponderance of the evidence shows that the cash was either proceeds from other
       cocaine base that was just sold or money to purchase additional cocaine base.
       Moreover, in this case, a preponderance of the evidence would have to show that
       the money represented proceeds from or money to purchase cocaine base, as
       opposed to some other drug, such as marijuana, which was also found in
       Defendant's car.

               At the sentencing hearing, the Government presented no witnesses and
       entered no documents into evidence; it relied entirely on the information in the PSR
       and asked the district court to do the same. Defendant only pleaded guilty to
       possessing with intent to distribute the 20.9 grams of cocaine base found in his car;
       there was no allocution by [the Defendant] -- in either the plea agreement or at
       sentencing -- concerning the purpose of the cash. Accordingly, the information
       relied on by the district court -- i.e. that Defendant had no legitimate source of
       income in the years prior to his arrest and that he had a history of prior drug arrests
       -- could suggest, at most, that Defendant was engaged in drug dealing, which he
       acknowledged in his guilty plea. But those facts shed no light on the question of
       whether the $919 was related to cocaine base other than the cocaine base found in
       Defendant's car.

       ....

               There was also no evidence -- and no explicit finding by the district judge -
       -that the drugs found in Defendant's car did not represent the full scale of the
       offense, as required by U.S.S.G. § 2D1.1, commentary, applic. note 12. In addition,
       no evidence was presented to show that the cash was related to the sale of cocaine
       base, as opposed to marijuana, the other drug found in Sandridge's car

United States v. Sandridge, 385 F.3d at 1038.

       Here, the officers found 12.2 grams of methamphetamine and $4,000.00 in cash in Garcia-

Garcia’s vehicle, along with a firearm; ammunition, unknown pills; a scale; 150 small plastic

baggies; 1.9 grams of marijuana in the backseat; three driver’s licenses; two social security cards;

and two cellular phones. See PSR ¶¶ 15-16, at 6. Under the Guidelines conversion table, 12.2


                                                - 23 -
           Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 24 of 27




grams of methamphetamine -- the amount found in Garcia-Garcia’s vehicle -- equates to a base

offense level of 16, see U.S.S.G. § 2D1.1(c)(12), and 88.86 grams of methamphetamine -- the

amount found in Garcia-Garcia’s vehicle plus the converted $4,000.00 -- equates to a base offense

level of 30, see U.S.S.G. § 2D1.1(c)(5). The USPO states, without citation to the PSR, that “case

agents believe the money seized was likely obtained through drug sales.” PSR Add. II at 1. 5

       Without additional facts, which the United States admits that it cannot and will not provide,

see Objection at 3 (admitting that the “United States is not in possession of evidence sufficient to

support a finding that the cash located on Defendant at the time of his arrest is attributable to drug

sales of methamphetamine”), the Court concludes, on the record before it, by the preponderance

of the evidence, that it cannot link the cash to the sale methamphetamine. The Court agrees with

the United States that the preponderance of the evidence does not show “that the cash located in

the vehicle was obtained via illicit means, much less that it was obtained from the trafficking of

methamphetamine.” Objection at 3. Although tools of the drug sales -- a scale and baggies --

were found in his vehicle, see PSR ¶¶ 15-16, at 6, the record does not show that Garcia-Garcia has

ever sold drugs, see PSR ¶¶ 1-55, at 2-12; PSR ¶ 44, at 10 (listing only one other drug related

offense from 2014 for possession of a small amount of cocaine). Unlike United States v. Rios, 22

F.3d at 1028, there is no temporal connection between the cash and extensive drug sales, because

here there is no record that Garcia-Garcia ever sold drugs, see PSR ¶¶ 1-55, at 2-12. That Garcia-

Garcia pleaded guilty here to the possession with intent to distribute methamphetamine, see Plea




       5
          Although the USPO suggests that Court should enhance his sentence, see PSR Add. II at
1-2, Garcia-Garcia has not filed any briefing with the Court explaining why his sentence should
not be enhanced or why the USPO is mistaken in applying U.S.S.G. § 2D1.1(a)(5). See Sentencing
Memorandum at 2 (stating only, before the United States filed its Objection and before the USPO
filed its PSR Addendums, that the United States “has correctly assessed the evidence and legal
issues in this case . . .”).


                                                - 24 -
          Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 25 of 27




at 1 (admitting: “I intended to distribute the methamphetamine. Specifically, I intended to

deliver and transfer possession of the methamphetamine other persons for financial gain.”),

does not show that he has sold drugs now or in the past or that the $4,000.00 was from a drug sale,

only that he was planning to do so.

       Consequently, Garcia-Garcia’s situation is similar to the defendant in United States v.

Sandridge, where officers found with $919 cash on the defendant, and 20.9 grams of cocaine base,

scales, and marijuana in his car. See 385 F.3d at 1034. The Sixth Circuit held that the district

court erred in attributing the cash to cocaine base, because the United States did not have any

evidence connecting the cash “to cocaine base other than the cocaine base found in Defendant's

car,” even though the defendant: (i) had pled guilty to possessing with the intent to distribute

cocaine base; (ii) had dealt drugs in the past; and (iii) had no “legitimate source of income.” United

States v. Sandridge, 385 F.3d at 1038. The Sixth Circuit noted also that United States did not meet

its burden to explain why the cash should be linked to the cocaine base rather than the marijuana

officers found in defendant’s car. See United States v. Sandridge, 385 F.3d at 1038. Here to, there

is no evidence linking the $4,000.00 in cash the officers found in the glove compartment to

methamphetamine other than a temporal and physical inference that a large quantity of cash found

in the same vehicle as methamphetamine necessarily implies the cash came from the sale of

methamphetamine. Even if the Court were to attribute the $4,000.00 in cash to drug sales given

presence of the baggies and scale, but see United States v. Sandridge, 385 F.3d at 1038

(discounting the presence of scale), the Court does not to see how it could partition that money

between the methamphetamine, marijuana, and other pills found in the vehicle, see United States

v. Sandridge, 385 F.3d at 1038 (noting that “a preponderance of the evidence would have to show

that the money represented proceeds from or money to purchase cocaine base, as opposed to some




                                                - 25 -
         Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 26 of 27




other drug, such as marijuana, which was also found in Defendant's car”). And, unlike the

defendants in United States v. Rios, 22 F.3d at 1029, and United States v. Sandridge, 385 F.3d at

1038, Garcia-Garcia has no history of selling drugs. The USPO suggests all the cash should be

linked to sale of methamphetamine, which carries the highest sentencing consequences, but does

not explain sufficiently why it comes to that conclusion. See PSR Add. II at 1-2. Because there

is no evidence showing that Garcia-Garcia sold drugs in the past or had sold methamphetamine

recently, the Court cannot attribute the $4,000.00 in cash to methamphetamine.

         Further, even though Garcia-Garcia gives no reason for having $4,000.00 in cash, he was

employed at a full time job at the time of his arrest, see PSR ¶ 59, at 13 (stating the Garcia-Garcia

was working forty hours a week as a construction worker earning $15.00 an hour at the time he

was arrested); PSR ¶¶ 60-62, at 13-14 (stating that Garcia-Garcia has been employed full time

since January 1, 2014), and had recently sold a truck, see PSR ¶ 18, at 7 (“The defendant stated

he had sold the truck to an individual identified as Jesse Hernandez . . ..”), which could explain

why he had cash on hand, see United States v. Rios, 22 F.3d at 1029 (“The court’s finding that the

money came from drugs was supported by the fact that Defendant had no other apparent source

for that kind of income . . . .”); United States v. Bush, No. 18-20025-01-DDC, 2021 WL 1564593,

at *25 (D. Kan. April 21, 2021)(Crabtree, J.)(considering the defendant’s employment history).

Cf. United States v. Cervantes-Chavez, 59 F. Supp. 3d 1295, 1318 (D.N.M. 2014)(Browning,

J.)(attributing $19,6520.00 in cash found stored near seventy-five pounds of marijuana to drugs

sales, because the defendant “has advanced no alternative, licit reason for having that much cash,

nor can the Court conceive of any such reason; . . . and because [the defendant] was actively

engaging in a large-quantity drug transaction when he was apprehended . . .”). See also United

States v. Sandridge, 385 F.3d at 1038 (concluding that it was an error to attribute cash to drugs




                                               - 26 -
           Case 1:20-cr-01221-JB Document 45 Filed 08/10/21 Page 27 of 27




even when the defendant did not offer an explanation for the drugs).

       Accordingly, the record before the Court, in addition to the United States’ position that it

cannot prove the cash was obtained illicitly, does not give the Court confidence that the

preponderance of the evidence suggests that the Court can attribute the $4,000.00 in cash to the

sale of methamphetamine. See U.S.S.G. § 2D1.1(a)(5); United States v. Jarvi, 537 F.3d at 1263;

United States v. Sandridge, 385 F.3d at 1038. The Court, therefore, will not covert the $4,000.00

cash to 66.66 grams of methamphetamine. Garcia-Garcia’s base offense level, therefore, is 16,

because, under the Guideline’s drug conversion table, 12.2 grams of methamphetamine converts

to a base offense level of 16. See U.S.S.G. § 2D1.1(a)(5), (c)(12)(stating that “[a]t least 10 G but

less than 20 G of Methamphetamine” converts to a base level of 16).

       IT IS ORDERED that the Objection in the United States’ Sentencing Memorandum

Synopsis, filed January 7, 2021 (Doc. 31), is sustained.



                                                           ________________________________
                                                           UNITED STATES DISTRICT JUDGE

Counsel:

Fred J. Federici
  Acting United States Attorney
Nicholas Scott Mote
  Assistant United States Attorneys
United States Attorney’s Office
Albuquerque, New Mexico

       Attorneys for the Plaintiff

Joe M. Romero, Jr.
Romero & Winder, PC
Albuquerque, New Mexico

       Attorney for the Defendant




                                               - 27 -
